TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 21, 2017



                                       NO. 03-17-00351-CV


                                Kelli Charise Sharpley, Appellant

                                                  v.

                                Michael Alan Sharpley, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court. Kelli Charise Sharpley has filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.